Oldham, C.
This was a proceeding in habeas corpus in the district court for Colfax county, Nebraska. There was a judgment for the relators in the court below, which respondents seek to have reviewed by this court on appeal. No motion was filed for a new trial in the court below, nor was a petition in error filed in this court. This leaves but one question to determine, and that is as to the form of the procedure under which this court will review the judgment of a district court in habeas corpus. This question was before us in the case of In re Van Scierer, 42 Neb. 772, and, after a careful examination of the proper method of review of causes of this nature by this court, we determined that proceedings in habeas corpus were civil in their nature and could, and would, be reviewed here on error proceedings, but not on appeal. We think the rule well supported in principle, and therefore recommend that the appeal in the case at bar be dismissed.
Ames and Letton, CC., concur.
By the Court:
For the reasons, stated in the foregoing opinion, the appeal in the case at bar is
Dismissed.